Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Brodbine (Reg. No. 38,392) on 06/16/2022.

The application has been amended as follows: 

1. A display panel, comprising a substrate, pixel units disposed on the substrate, and a plurality of signal lines, the display panel further comprising:
a time division multiplexing multiplexer (MUX) signal input circuit, which is connected with each of the plurality of signal lines, and configured to input data signals of each frame of display image to the plurality of signal lines, and for each frame of display image, input trigger signals corresponding to sub-pixel units of different colors to the plurality of signal lines in a time-sharing manner; 
wherein, in response to each of the trigger signals and each of the data signals, an electrical signal on each of the plurality of signal lines is positive or negative, and among the plurality of signal lines, electrical signals on a plurality of adjacent first signal lines are arranged in sequence according to an order of positive, positive, negative and negative; wherein among the plurality of signal lines, a first signal line has a spacing distance from adjacent signal lines less than a preset value; 
wherein the MUX signal input circuit comprises a plurality of signal output terminals arranged sequentially, and in response to each of the trigger signals and each of the data signals, voltages output by the plurality of signal output terminals arranged sequentially are positive or negative;
wherein, a plurality of first signal lines are connected with the plurality of signal output terminals one by one, and by connecting each of the plurality of first signal lines with a corresponding signal output terminal, electrical signals on the plurality of adjacent first signal lines are arranged in sequence according to an order of positive, positive, negative and negative.

2. The display panel according to claim 1, wherein the MUX signal input circuit is configured to input the data signals of a first type of frame of display image to the plurality of signal lines, and input the trigger signals corresponding to sub-pixel units of different colors to the plurality of signal lines in sequence according to a first color order; and
the MUX signal input circuit is further configured to input the data signals of a second type of frame of display image to the plurality of signal lines, and input the trigger signals corresponding to sub-pixel units of different colors to the plurality of signal lines in sequence according to a second color order;
wherein, the second type of frame of display image is a frame of image adjacent to the first type of frame of display image, and the first color order is different from the second color order.

3. (Canceled) 

4. The display panel according to claim 1, wherein at least a portion of the plurality of first signal lines are in a curved shape.

5. The display panel according to claim 4, wherein the plurality of first signal lines in the curved shape are sequentially arranged around a periphery of a preset pattern area of the substrate, wherein the pixel units are disposed on an area outside the preset pattern area on the substrate.

6. The display panel according to claim 4, wherein each of the plurality of first signal lines in the curved shape comprises a first line portion in an arc shape and a second line portion in a straight line connected with the first line portion.

7. The display panel according to claim 1, wherein a quantity of the plurality of first signal lines is an integral multiple of 12.

8. The display panel according to claim 7, wherein for every 12 adjacent first signal lines among the plurality of first signal lines, corresponding colors of the sub-pixel units connected with the 12 adjacent first signal lines are arranged in an order of a first color, a second color, a third color, the first color, the third color, the first color, the second color, the third color, the second color, the third color, the first color, and the second color.

9. The display panel according to claim 8, wherein the first color is red, the second color is blue and the third color is green.

10. The display panel according to claim 6, wherein the first line portions of two adjacent first signal lines are parallel to each other, and the second line portions of two adjacent first signal lines are parallel to each other, and a vertical distance between the two adjacent first line portions is smaller than a vertical distance between the two adjacent second line portions.

11. The display panel according to claim 1, wherein the MUX signal input circuit comprises:
a plurality of switch transistors, wherein a first electrode of each of the plurality of switch transistors forms a signal output terminal of the MUX signal input circuit, and a second electrode of each of the plurality of switch transistors is connected with a data line; and
a plurality of MUX signal lines, wherein each of the plurality of MUX signal lines corresponds to a sub-pixel unit of one color, and is connected with a control terminal of one of the plurality of switch transistors; wherein a trigger signal is input through a MUX signal line, a switch transistor connected with the MUX signal line is turned on to form a conductive connection between the first electrode and the second electrode of the switch transistor, the data signal input through the data line is transmitted to the signal output terminal of the MUX signal input circuit, so that the electrical signal on the signal line connected with the signal output terminal of the MUX signal input circuit 1s positive or negative.

12. The display panel according to claim 11, wherein the data lines comprises a first data line and a second data line, the second electrodes of a portion of the switch transistors are connected with the first data line, and the second electrodes of the other portion of the switch transistors are connected with the second data line;
wherein, when the data signals of each frame of display image are input through the data lines, one of the first data line and the second data line is positive, and the other of the first data line and the second data line is negative.

13. The display panel according to claim 1, wherein the signal lines comprise a plurality of second signal lines, in response to each of the trigger signals and each of the data signals, electrical signals on the plurality of adjacent second signal lines are arranged in sequence according to an order of positive, negative, positive and negative.

14. The display panel according to claim 1, wherein the substrate is further provided with a plurality of third signal lines;
wherein an input terminal of each of the plurality of first signal lines is connected with the MUX signal input circuit, and output terminals of the plurality of first signal lines are connected with the plurality of third signal lines one by one; and
by connecting the output terminal of each of the plurality of first signal lines with a corresponding third signal line, electrical signals on the plurality of adjacent third signal lines are arranged in sequence according to an order of positive, negative, positive and negative.

15. A display device, comprising the display panel according to claim 1.

16. A display control method for a display device, applied to the display device according to claim 15, the method comprising:

inputting the data signals of a first type of frame of display image to the MUX signal input circuit, and inputting the trigger signals corresponding to sub-pixel units of different colors in sequence to the MUX signal input circuit according to a first color order;
inputting the data signals of a second type of frame of display image to the MUX signal input circuit, and inputting the trigger signals corresponding to sub-pixel units of different colors in sequence to the MUX signal input circuit according to a second color order;
wherein, the second type of frame of display image is a frame of image adjacent to the first type of frame of display image, and the first color order is different from the second color order.

17. The display control method according to claim 16, wherein the first color order is red, blue, and green, and the second color order is green, blue, and red. 


Allowable Subject Matter
Claims 1-2 and 4-17 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim, US PGPUB 2016/0225303 discloses that referring to FIG. 4B, the data voltages are applied to the data lines of FIG. 3 so that polarities are repeated in a sequence of “+, +, −, −, +, +, −, and −”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
6/17/2022